Burks, J.,
delivered the opinion of the court.
Many questions supposed by the counsel on the one side or the other to arise in this case have been debated at the bar. Among these are, whether the claim of the Maryland Hospital for the Insane, if established, is chargeable on the estate of Lawrence Battaile, or of his daughter Virginia C. (the lunatic), or should be apportioned between the two (Stinson v. Prescott, 15 Gray, 335), or whether the latter is primarily bound and the former only secondarily, and, in any event, whether the claimant had the right to intervene in the partition suit in the mode pursued; and on both sides many alleged errors and irregularities in the proceedings, from their inception to the last decree entered, are complained of. It is not necessary to consider most, if any, of these questions, if, as contended for the appellants, the decree of March, 1872, is final in its nature. If it is final, all the decrees, orders, and proceedings of its rendition are erroneous and should be reversed. There are but two ways known to the law by which such a decree could be set aside—by bill of review in the court which rendered it, or appeal to this court. Neither was resorted to within the time limited by statute. The remedy by motion (Code of 1873, ch. 177, § 5) does not apply; for the decree was not upon a bill taken for confessed, nor the alleged error such as, under the statute, could be corrected in that summary mode.
If the decree was final it must stand, however erroneous it may be. And so of all the decrees, orders, and proceedings ahead of it. Neither appellants nor appellees can, on the present appeal, assail them here.
The only object of the original bill seems to have been the sale of the Caroline land and a division of the proceeds among the heirs of Lawrence Battaile. The Loudoun land *68was mentioned incidentally, but no sale of it or partition was asked for. The sale prayed for was ordered, but before it was made the Maryland Hospital for the Insane filed its petition in the cause, setting out its claim and asking payment. The question was raised by the pleadings on the petition whether the claim should be paid by the estate of the decedent, Lawrence Battaile, or by the individual estate of the lunatic, and at the hearing in September, 1867, the court decided and decreed that the debt should be apportioned, charging the estate of the decedent with such part as had become due before his death, and the estate of the lunatic with the residue, and if her estate was insufficient to pay such residue, that the estate of the decedent should make up the deficiency, and the committee of the lunatic was directed to pay according to the decree.
The land was sold by the commissioner, as ordered, and from the proceeds of sale he first paid so much of the debt as had become due in the lifetime of Battaile, and the residue of the proceeds he divided into four parts (there being four heirs), and from time to time, as collections were made, paid the lunatic’s share towards the debt and the other shares to the parties entitled. It being apparent by the sale that the debt would not be satisfied by the proceeds thus applied, as had been ordered, the court, in March, 1870, by decree of that date, not founded on any prayer of the bill or petition, ordered a sale (without prescribing the terms) of the lunatic’s interest in the Loudoun lands, and directed the proceeds to be applied to the discharge of the hospital debt. Two years afterwards— to wit: in March, 1872—the commissioner who had sold the Caroline land made his final report, showing the completion of his collections and a balance in his hands for final distribution. The cause was then heard upon the papers formerly read and the report of the commissioner without *69exceptions. The court confirmed the report and decreed, in conformity with it, and that “the cause should be stricken from the docket.” Two years after that the following order was entered: “ On motion of the Maryland Hospital for the Insane, it is ordered that this cause, which has been erroneously struck from the docket, be reinstated.” This order, it would seem, was made without notice to any party, and was followed by the proceedings and decrees before adverted to, of which the appellants complain.
At the time (March, 1872) the decree was made striking the cause from the docket, the decree of 1870, ordering the sale of the Loudoun land was unexecuted. It remained unexecuted when the order reinstating was made.
How, if the decree of 1870 had been carried fully into effect when the decree of March, 1872, was rendered, and the hospital debt had been fully paid, no one will doubt, I suppose, that the latter would have been a final decree in every sense of the word, whether the cause was struck from the docket or not. Is its finality affected by the fact that the prior decree had not been executed ? It seems to me not. After the court had disposed of all the money under its control and in the same decree directs the cause to be struck from the docket, what does the direction mean? It must mean that, in the opinion of the court, the cause is ended—that no further action of the court in the cause is necessary. That is the established definition of a final decree. The direction can mean nothing else. It is, and in the nature of things must be, an adjudication that everything has been done in the cause that the court intends to do, and hence there is no longer any necessity of retaining it on the docket. The unconditional order striking from the docket, appended to such a decree, absolutely and unequivocally imports judicial determination and a final disposition of the pending cause. The decree may be erro*70neons, but tbe error does not render it less final. Tbe court, by its order, has., put tbe cause beyond its control, and it cannot, upon discovery of tbe error, recall it in a summary way and resume a jurisdiction wbicb bas been exhausted. Tbe party aggrieved is by no means without remedy. Tbe law points it out. It is plain and well understood. Tbe error being one of law and apparent on tbe face of tbe decree, it may be corrected by bill of review or appeal. It may be said that where, as in this case, tbe error is so obvious, it could be corrected as well on motion as in tbe other modes pointed out. This may be so in point of fact, but as matter of law it is otherwise. It is not the province of courts to devise remedies to meet cases of supposed hardship. Tbe law gives tbe remedies, and if parties do not pursue them the courts are without power to afford relief.
I am of opinion that all tbe proceedings, orders and decrees since tbe decree of March, 1872, should be reversed, and that that decree and every other preceding it should stand as we find them. If tbe Maryland Hospital for tbe Insane bas any remedy by original proceeding to enforce tbe decree of October, 1870, or other remedy for tbe collection of tbe balance of tbe debt it claims (as to wbicb I express no opinion), it can pursue it.
It was argued that tbe petitions, one or both of them, filed by tbe Hospital for tbe Insane after tbe decree of March, 1872, are in tbe nature of original bills for relief, and may be so treated. I am of a different opinion. Tbe first is in terms and in fact an amended petition filed in tbe original cause, and tbe second is a bill of review, or in tbe nature of a bill of review. It assails tbe decree of September, 1867, as erroneous, and seeks to have it set aside or tbe alleged errors corrected, and tbe decree (tbe last rendered) based upon it in effect, though not in terms, reverses to some extent tbe prior adjudications, and requires parties *71who had received money thereunder to pay a large part of it over to the petitioning creditor. Neither petition can, in my opinion, he considered as an original proceeding.